DETAILED ACTION
1.   The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.   This Office Action is responsive to the Applicant’s Amendment filed on 1/28/2021, in which claims 7-8, 12-13 and 15-19 have been amended and entered of record.
3.   Claims 1-20 are pending for examination.

Response to Remarks/Arguments
4.    Claims 7-8, 12-13 and 15-19 have been amended to overcome the U.S.C. § 112(b) rejections of the claims. Thus, the 35 U.S.C. § 112(b) rejections of the claims are withdrawn accordingly.

Allowable Subject Matter 
5.     Claims 1-20 are allowed.
6.    The following is a statement of reason for indication of allowable subject matter, as indicated in the previous Office Action dated 10/28/2020.  
         Regarding independent claim 1, the prior art made of record and considered pertinent to the applicant's disclosure, taken individually or in combination, does not teach the claimed invention having “wherein the control circuit is configured to charge a first node while applying a second voltage to the second word line and a first voltage to the first word line, to charge a second node on the basis of a voltage of the charged first node, to discharge the second node while applying the second voltage to the second word line and a third voltage to the first word line, and to read data from the first memory cell on the basis of voltages of the charged and discharged second node”, and a combination of other limitations thereof as claimed in the claim. Claims 2-19 depend on claim 1.   
Regarding independent claim 20, the prior art made of record and considered pertinent to the applicant's disclosure, taken individually or in combination, does not teach the claimed invention having “charging a first node while applying a second voltage80PATENT Atty. Dkt. No. TAI/2862US to the second word line and a first voltage to the first word line; charging a second node on the basis of a voltage of the charged first node; discharging the second node while applying the second voltage to the second word line and a third voltage to the first word line, wherein the third voltage is greater than the first voltage and less than the second voltage; and reading data from the first memory cell on the basis of voltages of the charged and discharged second node”, and a combination of other limitations thereof as claimed in the claim.     
 7.     Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.

Conclusion
8.       Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRI M HOANG whose telephone number is (571)270-1515.  The examiner can normally be reached on M-F 8:30AM - 5:00PM EST.
            Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amir Zarabian, can be reached on 571-272-1852.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/TRI M HOANG/Primary Examiner, Art Unit 2827